In a support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Suffolk County (Trainor, J.), entered March 5, 2003, which denied his objections to an order of the same court (Buse, H.E.), entered January 17, 2003, which, after a hearing, directed him to obtain available health benefits for the child pursuant to Family Court Act § 416.
Ordered that the order is affirmed, without costs or disbursements.
The issues raised by the father on this appeal are not reviewable by this Court. The Family Court denied the father’s objections on the ground that he failed to file proof of service of a copy of the objections on the Suffolk County Commissioner of Social Services. Family Court Act § 439 (e) provides, in pertinent part, that “[a] party filing objections shall serve a copy of such objections upon the opposing party,” and that “[p]roof of service upon the opposing party shall be filed with the court at the time of filing of objections and any rebuttal.” By fading to file proof of service of a copy of his objections on the petitioner, the father faded to fulfill a condition precedent to filing timely written objections to the Hearing Examiner’s order (see Matter of Lane v Lane, 8 AD3d 486 [2004]; Matter of Star v Frazer, 232 AD2d 570, 571 [1996]). Smith, J.P., Crane, Mastro and Skelos, JJ., concur.